El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.,
Estefanía Espada, en su carácter de madre con patria po-testad de su hija menor de edad Mercedes Espada, presentó, en esta Corte Suprema una solicitud jurada en demanda de un auto de certiorari dirigido contra el Juez del Distrito de Ponce a fin de revisar cierta orden dictada por el expresado juez permitiendo a María Escalera y Santiago intervenir en el pleito seguido por la dicha Estefanía Espada a nombre de su hija Mercedes Espada contra John Doe y Richard Roe, herederos desconocidos de Julián Benito Rivera, sobre filia-ción.
El auto solicitado fué expedido y el pleito original ele-vado a esta Corte Suprema. Lo tenemos a la vista y de sus constancias resulta: Que la peticionaria entabló demanda en la Corte de Distrito de Ponce contra los herederos descono-cidos ’de Julián Benito Rivera alegando esencialmente que la menor Mercedes era hija natural reconocida del dicho. Julián Benito Rivera fallecido en Coamo el 5 de abril de 1905 sin dejar ascendientes ni descendientes y bajo testamento otorgado ante notario el 23 de septiembre de 1902. La da-manda termina suplicando que se declare a la menor Mercedes hija natural reconocida de Julián Benito Rivera, con derecho a llevar su apellido y a participar de sus bienes en la cuantía determinada por las leyes del país.
*136El 13 de agosto de 1913 el juez de distrito ordenó que los demandados, o sean los herederos desconocidos de Julián Benito Rivera, fueran citados por medio de edictos, y el 29 de septiembre de 1913 compareció María Escalera Santiago y pidió que se le permitiera intervenir en el pleito alegando que Julián Benito Rivera le había legado 50 cuerdas de te-rreno, la mitad de una casa y una sortija con un brillante; que según aparecía del testamento, el finado Benito había distribuido todos sus bienes en distintos legados disponiendo que si aparecieran algunos otros además de los que especi-ficó como ele su propiedad, los legaba a Cecilio Cruz, y que sería directamente perjudicada si la demandante obtenía una sentencia favorable en el pleito que había iniciado. Los he-chos alegados por María Escalera constan del testamento de Julián Benito Rivera presentado por la misma parte de-mandante al archivar su demanda.
La parte demandante se opuso a que se concediera la intervención solicitada y la corte decidió la cuestión en la siguiente forma:
“Orden. — La corte, resolviendo ahora la moción de María Esca-lera y Santiago, registrada en 27 de septiembre de 1913, por la presente la declara con lugar, y en consecuencia, y de acuerdo con el artículo 72 del Código de Enjuiciamiento Civil, concede permiso a dicha com-pareciente María Escalera y Santiago para intervenir en este pleito uniéndose a los demandados para oponerse a las pretensiones de la demandante, pudiendo presentar su correspondiente demanda de in-tervención notificando de ello a las partes interesadas.”
La vista del recurso de certiorari se celebró ante esta Corte Suprema el 29 de enero de 1914 con asistencia de la peticionaria por su abogado. María Escalera pidió permiso, que le fuá concedido, para intervenir, presentando al efecto un alegato por escrito que se unió a los autos. Y el caso quedó sometido definitivamente a nuestra consideración.
A menos que así se disponga por el estatuto, el auto de certiorari cuando se usa para corregir los "procedimientos de *137una corte inferior, no es de procedencia obligatoria (writ of right), sino que debe expedirse sólo cuando se demuestra a la corte una cansa especial para ello, y la corte está inves-tida de discreción judicial para concederlo o rehusarlo según lo requiera la justicia en cada caso. Este principio expuesto en la forma que antecede en 6 Cyc., 748, está sos-tenido por muchas decisiones de Arkansas, California, Florida, Illinois, Louisiana, etc., y esta misma Corte Suprema de Puerto Eico lo ha aplicado en varias ocasiones entre otras en los casos de Polo v. Domínguez, 15 D. P. B., 609; Torres v. GUI, Juez ele Distrito, 17 D. P. B., 40, y, especialmente, en el de Arguelles v. Rossy, Juez de Distrito, decidido el 7 de noviembre de 1913.
Hemos estudiado cuidadosamente las circunstancias que concurren en este caso concreto en él cual como se ha visto el Juez de Distrito de Ponce permitió intervenir a una lega-taria en un pleito sobre filiación seguido contra los herederos desconocidos de una persona que murió bajo testamento ex-presando en el mismo que no dejaba ascendientes ni descen-dientes y repartiendo la totalidad de sus bienes en legados, Y opinamos que la justicia del caso no requiere que revisemos el procedimiento.
No vemos por ahora que se cause ningún perjuicio efec-tivo a la parte demandante con la intervención concedida por la corte de distrito. Y si llegare a causársele alguno en contra de la ley, tendrá ocasión de hacer valer sus derechos en el recurso ordinario de apelación que pueda entablar en su día contra la sentencia definitiva en el caso de que éste le fuera adversa.
Debe anularse el auto de certiorari expedido y devolverse el pleito original remitido a la Corte de Distrito de Ponce para que continúe tramitándolo de acuerdo con la ley.
Anulado el mandamiento de certiorari expedido.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.